It is ORDERED that the report of the Disciplinary Review Board is hereby adopted and that, substantially for the reasons appearing in that report, PETER F. SUCHANOFF is suspended from the practice of law for a period of three years and until the further order of this Court, effective, March 26, 1981; and it is further
ORDERED that respondent reimburse the Administrative Office of the Courts for the administrative costs incurred in this matter, including the production of transcripts; and it is further
ORDERED that respondent continue to be restrained and enjoined during the period of his suspension and that he continue to comply with all the regulations of the. Disciplinary Review Board governing suspended, disbarred or resigned attorneys.